Citation Nr: 0306560	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  00-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service-connection for bilateral 
sensorineural hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from November 1944 to November 
1946 and from October 1950 to July 1951.

This appeal came to the Board of Veterans Appeals (Board) 
from a November 1999 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to service connection for 
bilateral sensorineural hearing loss and tinnitus.

The November 1999 RO decision does not appear to address the 
issue of new and material evidence.  However, since these 
claims were previously denied by the RO in August 1996 the 
correct issues on appeal are whether new and material 
evidence has been presented to reopen the veteran's claims of 
service-connection for bilateral sensorineural hearing loss 
and tinnitus.

In October 2002, during the pendency of the appeal to the 
U.S. Court of Appeals for Veterans Claims (Court), the 
veteran's counsel and the VA General Counsel, representing 
the Secretary, filed a joint motion requesting that the Court 
vacate the Board's decision for readjudication.  The Court 
granted the joint motion for remand later that month and 
returned the case to the Board.  


FINDINGS OF FACT

1.  In an August 1996 rating decision the RO denied service 
connection for both ears as a result of exposure to mustard 
gas.  The veteran was notified of this decision in August 
1996.  

2.  The veteran did not submit a substantive appeal thus the 
August 1996 RO decision became final.

3.  The evidence added to the record since the August 1996 RO 
decision, to include duplicate copies of his July 1951 Report 
of Medical Examination at separation, private medical records 
dated February 1995 to November 1999, testimony at an April 
2000 RO hearing, and testimony at an August 2001 
Videoconference hearing by the veteran, his spouse and 
daughter, do not bear directly and substantially upon the 
specific matters under consideration, are either cumulative 
or redundant, and by themselves or with evidence previously 
assembled are not so significant they must be considered in 
order to decide fairly the merits of the claim.  


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied entitlement to 
service-connection for bilateral sensorineural hearing loss 
is not new and material, so that the claim is not reopened, 
and the August 1996 decision of the RO is final.  38 U.S.C.A. 
§§ 5108, 7105(d)(3) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.156(a), 20.302(b), 20.1103 (2002).

2.  The evidence received since the RO denied entitlement to 
service-connection for tinnitus is not new and material, so 
that the claim is not reopened, and the August 1996 decision 
of the RO is final. 38 U.S.C.A. §§ 5108, 7105(d)(3) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.302(b), 20.1103 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the applicable law clearly states that, the 
claimant will be afforded a period of 60 days from the date 
the statement of the case is mailed to file the formal 
appeal.  The appeal should set out specific allegations of 
error of fact or law related to specific items in the 
statement of the case.  The agency of original jurisdiction 
may close the case for failure to respond after receipt of 
the statement of the case.  38 U.S.C.A. § 7105(d)(3) (West 
1991 & Supp. 2002); 38 C.F.R. § 20.302(b) (2002).  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2002).  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2002).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

Pursuant to the duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R § 3.159), the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  38 U.S.C. 
§ 5103A(a)(1) (West Supp. 2002).  However, nothing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C. § 5103A(f) (West 
Supp. 2002).

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 
3.156(a).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on September 13, 1999, prior to August 
29, 2001, the revised regulation is not applicable and the 
Board may not consider the revised regulation.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The evidence, which was in the file at the time that this 
case was considered by the RO in August 1996, included a July 
1951 Report of Medical Examination at separation, United 
States Public Health Service outpatient clinic treatment 
records, dated October 1955 to July 1981, a May 1979 letter 
from the United States Coast Guard, a November 1981 VA Report 
of Medical Examination For Disability Evaluation, VA 
outpatient treatment records, dated May 1988 to April 1991, 
and a March 1996 written statement from a fellow serviceman.

The evidence submitted since the August 1996 denial, with 
regard to bilateral sensorineural hearing loss and tinnitus 
includes a duplicate copy of his July 1951 Report of Medical 
Examination at separation, private medical records, dated 
February 1995 to November 1999, testimony at an April 2000 RO 
hearing and testimony of the veteran, his spouse and daughter 
at an August 2001 Videoconference hearing.

The July 1951 Report of Medical Examination at separation is 
not new evidence because it was of record at the time of the 
August 1996 RO decision.  

In November 1999 one private physician opined that the 
veteran's hearing loss quite likely had noise exposure as a 
primary etiology.  He wrote that while the veteran was in the 
military, he was exposed to a significant amount of noise and 
did not wear protection at that time.  The private physician 
thought that it was quite likely that the noise exposure that 
the veteran suffered while in the military to some extent 
contributed to his chronic hearing problems.  He also 
indicated that the veteran suffered from bilateral tinnitus 
and that this too was probably connected in a causal way to 
the noise exposure he experienced while in the military.  
Another private clinical audiologist wrote, in November 1999, 
that based on the veteran's history, exposure to loud noise 
at his workplace and during his military service, as well as 
his present age could have contributed to the sensorineural 
hearing loss present in both ears.

"New" evidence is that which is not "merely cumulative" of 
other evidence in the record, while "[m]aterial" evidence is 
"relevant and probative of the issue at hand."  Justus v. 
Principi, 3 Vet. App. 510, 512 (1992); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  The Court has held 
that materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  In 
short, the Board notes that while the November 1999 medical 
opinions indicates the veteran's bilateral sensorineural 
hearing loss and tinnitus could be related to noise exposure 
during service they do not provide an in-service diagnosis of 
bilateral sensorineural hearing loss or tinnitus.  Therefore, 
the Board finds that the November 1999 private opinions are 
not material to the issue at hand as it does not address the 
issue at hand, that is the existence of bilateral 
sensorineural hearing loss and tinnitus during service.  See 
Wray v. Brown, 7 Vet. App. 488, 492 (1995).  

The April 2000 RO hearing testimony and the August 2001 
Videoconference hearing testimony are cumulative of evidence 
already of record.  At both hearings the veteran refers to 
his July 1951 Report of Medical Examination at separation, 
United States Public Health Service outpatient clinic 
treatment records, dated October 1955 to July 1981, and 
private medical records, dated February 1995 to November 
1999, regarding bilateral sensorineural hearing loss and 
tinnitus.  For example the veteran testified, in April 2000, 
that he went to the public health clinic and reported ringing 
in his ears in 1974.  The United States Public Health Service 
outpatient clinic treatment records, dated October 1955 to 
July 1981, were previously of record and previously 
considered by the RO.

The veteran does not add anything new to the record.  "New" 
evidence means more than evidence which was not previously 
physically of record.  To be "new," additional evidence must 
be more than merely cumulative.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The veteran's April 2000 RO hearing and 
August 2001 Videoconference hearing testimony by themselves 
or in conjunction with evidence previously assembled are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  

After a careful review of the evidence of record, it is found 
that the additional evidence, which the veteran has 
submitted, is not "new and material."  Accordingly, his claim 
of entitlement to service-connection for bilateral 
sensorineural hearing loss and tinnitus is not reopened and 
the August 1996 decision of the RO remains final.


ORDER

The petition to reopen the claim of service-connection for 
bilateral sensorineural hearing loss is denied.

The petition to reopen the claim of service-connection for 
tinnitus is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

